Citation Nr: 1550713	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

While the Veteran is seeking service connection for PTSD, the Board, given the August 2012 examination, is expanding the Veteran's claim to include service connection for an acquired psychiatric disability, to include PTSD and depressive disorder NOS.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD that is a result of his service in Vietnam.  However, at the Veteran's initial VA examination, in November 2010, the examiner stated that the Veteran did not meet the criteria for PTSD, and instead had adjustment disorder with mixed anxiety and depressed mood that was not related to service.  On VA examination in August 2012, the diagnosis was depressive disorder NOS, and not PTSD.  The report did not include an opinion as to whether the Veteran's depressive disorder is related to his military service.  Accordingly, an addendum opinion is required from the August 2012 examiner, if available.  Outstanding VA treatment records should also be obtained.  The most recent records, available on the Virtual VA system, are from February 5, 2014.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, request outstanding mental health records, to include VA records for the period after February 5, 2014.

2.  Forward the Veteran's VA claims file to the examiner who performed the November 2012 VA examination (or another qualified examiner, if that same examiner is unavailable).  The examiner should be requested to review the claims file, including the November 2012 examination report, and provide an addendum that addresses the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder, or any other acquired psychiatric disability present in the record, had its onset during military service or is otherwise causally or etiologically related to the Veteran's military service?

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Thereafter, readjudicate the issue on appeal, then return the case to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




